Case 0:19-cv-60956-BB Document 10 Entered on FLSD Docket 06/03/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-cv-60956-BLOOM/Valle

 CAROLINE LASHBROOK, individually
 and on behalf of all others similarly situated,

        Plaintiff,

 vs.

 AMERICAN INSURANCE AGENCIES
 DIRECT, LLC, Foreign Limited Liability Company,

        Defendant.
 ___________________________________________/

                            NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Caroline Lashbrook

 (“Plaintiff”), in her individual capacity, voluntarily dismisses the Class Action Complaint [D.E. 1]

 with prejudice, and all claims alleged therein against Defendant, American Insurance Agencies

 Direct, LLC (“Defendant”), and dismisses all class claims alleged against Defendant without

 prejudice. Each party shall be responsible for bearing their own expenses, costs of litigation and

 attorney’s fees.

 Dated: June 3, 2019                               Respectfully submitted,

                                                   /s/ Seth M. Lehrman
                                                   Seth Lehrman (FBN 132896)
                                                   E-mail: seth@epllc.com
                                                   EDWARDS POTTINGER LLC
                                                   425 N. Andrews Ave., Suite 2
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: 954-524-2820
                                                   Facsimile: 954-524-2822

                                                   Attorneys for Plaintiff
Case 0:19-cv-60956-BB Document 10 Entered on FLSD Docket 06/03/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court
 by using the CM/ECF system on June 3, 2019. Copy of the foregoing will be transmitted to counsel
 of record referenced on the attached Service List, via email.


                                                /s/ Seth M. Lehrman
                                                Seth M. Lehrman




                                        SERVICE LIST


 Nicholas A. Weiss
 E-mail: NAWeiss@mintz.com
 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C.
 2029 Century Park East, Suite 3100
 Los Angeles, CA 90067
 Telephone: 310-226-7850

 Attorneys for Defendant




                                                2
